DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. Applicant argues, on page 13 first paragraph, that the claim amendments regarding the "after initial formation of the scalable remote unit" are at least supported by paragraph [0018] of the Pending Application. The examiner respectfully disagrees. This paragraph does not disclose any initial formation of the scalable remote unit. 
Applicant argues, on page 15 first paragraph, that the claim features enable scalability after initial formation of a scalable remote unit made up of a primary modular component and at least one secondary modular component by adding additional modular components in a way that would not have been obvious to a person having ordinary skill in the art in light of any combination of the Notargiacomo, Ke, and/or McKay references. The examiner respectfully disagrees. Notargiacomo [0072] discloses the possibility of using different number (or variable number n) of fourth modules. It is obvious to one of ordinary skill in the art before the filing date of the claimed invention that by increasing the number, one can add more modules, thus adding additional bands; and by decreasing the number, one can remove modules. Thus having a 
Applicant argues, on page 16  third paragraph , that Notargiacomo does not teach scaling of the remote unit "after initial formation of the scalable remote unit" by adding additional modular components to the scalable remote unit after the initial formation of the scalable remote unit because Notargiacomo [0072] merely indicates multiple possible designs for the initial formation. The examiner respectfully disagrees. The different number of modules in Notargiacomo are the number of connected modules. Thus, if the remote unit consists initially of five modules and three are connected to support three frequency bands, by increasing the number of connected modules to four, an additional fourth band is supported. Notargiacomo [0072] discloses using a different number of modules and does not restrict this number to initial formation.  Using a different number of modules provides the required scalability.
Applicant argues, on page 17 first paragraph, that different embodiments manufactured with different number of modules 19 in Notargiacomo. The examiner respectfully disagrees. As explained above, Notargiacomo [0072] discloses the use of different number of modules from existing modules.
Applicant argues, on page 17 third paragraph, that nothing in the Ke or McKay references in combination with Notargiacomo teaches or suggests the features relating to scalability after the initial formation of the remote unit. The examiner respectfully disagrees. By changing, the number of connected modules as explained above, Notargiacomo teaches the features.
Applicant argues, on pages 18-20, that the prior art of record does not teach claim 8 by repeating the same arguments. The examiner respectfully disagrees. The above response to arguments regarding claim 1 is applicable to independent claim 8.
Applicant argues, on pages 21-23, that the prior art of record does not teach claim 12 by repeating the same arguments. The examiner respectfully disagrees. The above response to arguments regarding claim 1 is applicable to independent claim 8.
     Applicant argues, on pages 24-26, that the prior art of record does not teach claim 18 by repeating the same arguments. The examiner respectfully disagrees. The above response to arguments regarding claim 1 is applicable to independent claim 8.
Applicant argues, on pages 27-29, that the prior art of record does not teach claim 21 by repeating the same arguments. The examiner respectfully disagrees. The above response to arguments regarding claim 1 is applicable to independent claim 8.
Applicant argues, on pages 30-31, that the dependent claims 3, 5, 10, and 15 are allowable for depending from a corresponding independent claim. The examiner respectfully disagrees. Since the independent claims are maintained rejected, the dependent claims  3, 5, 10, and 15 are not allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644